Citation Nr: 0934882	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including cocaine dependency, substance abuse, mood 
disorder, dysthymia with panic attacks.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for bronchitis.  

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to 
February 1993.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in June 2009.  A transcript 
of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that service treatment records reflect 
relevant complaints in regard to the respiratory system and 
the back, to include in March 1988, April 1988, April 1990 
and August 1990, and the Veteran was afforded VA examinations 
in regard to those claims in March 2006.  In addition, he 
stated he was treated at the VA Medical Center (VAMC) in 
Buffalo in approximately 1990, for a respiratory disorder.  
Transcript at 5-6 (2009).  These VA records have not been 
associated with the claims file.  

In addition, the Board notes that pertinent treatment records 
from VA facilities in Phoenix and Prescott, dated from 2002 
to 2008, have been associated with the claims file, and the 
Veteran stated at the hearing that he had had recent, 
relevant treatment, to include in association with a 
respiratory disorder and a back disorder, at the Phoenix VA 
facility, and that a VA doctor at the Phoenix facility had 
related his mental health symptoms to service.  Transcript at 
10 (2009).  Records from the Phoenix VA facility dated after 
2008 have not been associated with the claims file and the 
cited opinion relating the Veteran's health symptoms to 
service is not associated with the claims file.  All relevant 
unobtained treatment records from the VA facility in Phoenix 
should be obtained and associated with the claims file and 
the Veteran should be provided an opportunity to submit the 
referenced nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant 
unobtained VA records from the Phoenix VA 
facility, dated after 2008, and records 
from the VAMC in Buffalo, dated in 
approximately 1990.  All records obtained 
should be associated with the claims file.  

2.  The AOJ should request that the 
Veteran provide the mental health nexus 
opinion referenced at the hearing.  

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

